United States Court of Appeals
                             FOR THE EIGHTH CIRCUIT
                                      ___________

                                      No. 98-1363
                                      ___________

United States of America,                  *
                                           *
             Appellee,                     *
                                           * Appeal from the United States
      v.                                   * District Court for the
                                           * District of Minnesota.
Scotty Iverson Floyd,                      *    [UNPUBLISHED]
                                           *
             Appellant.                    *
                                      ___________

                            Submitted: July 30, 1998

                                 Filed: August 18, 1998
                                     ___________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                          ___________

PER CURIAM.

        Scotty Iverson Floyd appeals from the 151-month sentence imposed by the
district court1 after he pleaded guilty to conspiring to distribute in excess of 130 grams
of cocaine base in violation of 21 U.S.C. §§ 841(b)(1)(A) and 846. Floyd argues that
the district court erred in calculating his criminal history score, in assessing a role-in-
the-offense enhancement, and in declining to modify his plea agreement to state he


      1
      The Honorable John R. Tunheim, United States District Judge for the District
of Minnesota.
distributed cocaine powder rather than cocaine base. The government maintains that
Floyd waived his right to appeal his sentence because he agreed not to appeal so long
as the Guidelines range was based on a total offense level of 31 or below, and the court
had in fact calculated a total offense level of 31.

        We conclude that Floyd waived his right to appeal his sentence, as the appeal-
waiver language in the written plea agreement was clear, Floyd does not contend that
his waiver was made unknowingly or involuntarily, and his sentence was within the
range contemplated by the plea agreement. See United States v. Rutan, 956 F.2d 827,
829 (8th Cir. 1992) (defendant who pleads guilty and expressly waives statutory right
to raise objections to sentence may not appeal sentence that was part of plea
agreement, so long as waiver results from knowing and voluntary decision to forego
right to appeal); see also United States v. Stuttley, 103 F.3d 684, 686 (8th Cir. 1997)
(defendant may not challenge sentence when he agrees in plea agreement not to appeal
if sentence is within contemplated range and district court ultimately sentences
defendant within that range), cert. denied, 118 S. Ct. 83 (1997).

       Accordingly, we now specifically enforce Floyd&s promise not to appeal by
dismissing his appeal. See United States v. His Law, 85 F.3d 379, 379 (8th Cir. 1996)
(per curiam).

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                          -2-